DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species IIIC in the reply filed on December 24, 2021 is acknowledged. The traversal is on the ground(s) that examining all species would not impose a search burden on the Examiner. This is not found persuasive because Applicant argues that the standard for finding a burden is “prior art relevant to the claims of the elected species is not similarly relevant to the claims of the non-elected species.” However, this is not consistent with MPEP 808.02, which explicitly sets forth a different field of search, including employing different search queries as an appropriate demonstration of burden. In the instant case, queries directed to the subject matter of the elected species are unlikely to obtain prior art that also reads on the subject matter of the non-elected species. 
The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 12, 16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ling et al. (Chinese Patent Publication CN 109116631 A, cited in IDS filed September 27, 2021, English translation provided by Escapenet used herein for ease of prosecution).
Regarding claim 1, Ling discloses an electronic device, comprising:
a substrate (FIG. 7: 21, see page 11, paragraph 2);
a light-emitting element disposed on the substrate (FIG. 7: 22, see page 11, paragraph 2); and
a spacing structure disposed adjacent to the light-emitting element (FIG. 7: 31, see page 11, paragraph 2), wherein the spacing structure comprises:
a first wall (FIG. 7: 311, see page 11, paragraph 2) comprising a first protrusion portion (FIG. 10: 41, see page 12, paragraph 2) extending in a first direction (311 extends in X direction); and
a second wall (FIG. 7: 312, see page 11, paragraph 2) comprising a second protrusion portion (FIG. 11: 43, see page 12, paragraph 4) and extending in a second direction (312 extends in Y direction); and
a boundary portion connected to the first protrusion and the second protrusion (FIG. 7: the "boundary portion" is defined as the points of intersection between 311 and 312, as such the protrusions of 311 and 312 are connected to these intersectional boundary points);
wherein the first direction is different from the second direction (FIG. 7: X and Y directions are orthogonal), and a height of the boundary portion is lower than a height of the first protrusion (FIGS. 7, 10-11: the boundary portion corresponds to an intersection between 311 and 312, this intersection will occur at a point lower than the maximum height of 311 H1, such 
Regarding claim 2, Ling discloses the first direction is perpendicular to the second direction (FIG. 7: X and Y are perpendicular).
Regarding claim 5, Ling discloses a distance between the light-emitting element and the first protrusion portion is smaller than a distance between the light-emitting element and the boundary portion in a top view (FIG. 7: the boundary portion is defined as the corners of each rectangle; geometry requires the distance to the corner to be greater than the distance to the edge of 311).
Regarding claim 12, Ling discloses an optical element disposed on the spacing structure (FIG. 12: 24, see ).
Regarding claim 16, Ling discloses the light-emitting element comprises a plurality of light sources (FIG. 7: multiple light sources 22).
Regarding claim 18, Ling discloses an electronic device, comprising:
a substrate (FIG. 7: 21, see page 11, paragraph 2);
a plurality of first walls and a plurality of second walls disposed on the substrate (FIG. 7: 311/312, see page 11, paragraph 2), wherein the plurality of first walls and the plurality of second walls are arranged to form a grid structure (FIG. 7: 311/312 form grid); and
a plurality of light-emitting elements respectively disposed in accommodating spaces formed by the plurality of first walls and the plurality of second walls (FIG. 7: 22, see page 11, paragraph 2);
wherein one of the plurality of walls comprises a first protrusion portion (FIG. 10: 41, see page 12, paragraph 2) and a boundary portion (FIG. 7: boundary portion defined at intersections of 311 and 312), the boundary portion is connected to a corresponding one of the plurality of second walls (FIG. 7: boundary defined as the corners such that boundary connects to 312), and a height of the boundary portion is lower than a height of the first protrusion portion (FIGS. 
Regarding claim 20, Ling discloses a distance between one of the plurality of light-emitting elements disposed in one of the accommodating spaces and a first protrusion of one of the plurality of first walls corresponding to the one of the accommodating spaces is smaller than a distance the one of the plurality of light-emitting elements disposed in the one of the accommodating spaces and a boundary portion of the one of the plurality of first walls corresponding to the one of the accommodating spaces (FIG. 7: the boundary portion is defined as the corners of each rectangle; geometry requires the distance to the corner to be greater than the distance to the edge of 311).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (Chinese Patent Publication CN 109116631 A) in view of .
Regarding claim 2, While it appears, from FIGS. 7 and 10-11 of Ling that the interface of 311 and 312 occurs at a point lower than a maximum height of 312, it is not explicitly set forth that the height of the boundary portion is lower than a height of the second protrusion portion.
However, Ling discloses that the heights are arranged based on the brightness of the light source at various points along 311 and 312, and that the heights can be selected so as to achieve the highest brightness with the lowest material cost. Thus, the heights of points along both walls, including the height of the boundary region, is recognized by Ling as a results-effective variable. Under the broadest reasonable interpretation, the claim limitation can be construed as claiming a ratio of the height of the boundary region to the height of the second protrusion as being less than one. 
Under such a construction, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the heights and arrive at the claim 3 limitation. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 19, While it appears, from FIGS. 7 and 10-11 of Ling that the interface of 311 and 312 occurs at a point lower than a maximum height of 312, it is not explicitly set forth that the height of the boundary portion is lower than a height of the second protrusion portion.
However, Ling discloses that the heights are arranged based on the brightness of the light source at various points along 311 and 312, and that the heights can be selected so as to 
Under such a construction, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the heights and arrive at the claim 19 limitation. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (Chinese Patent Publication CN 109116631 A) in view of Seong (U.S. Pub. No. 2017/0205959 A1).
Regarding claim 6, Ling is silent in regard to a plurality of voids.
Seong discloses walls including a plurality of voids (FIG. 9: 400, see paragraph 0124). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Seong to the teachings of Ling such that the protrusion includes voids so as to provide substantially uniform reflected light, improving the image quality (see paragraph 0124).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (Chinese Patent Publication CN 109116631 A) in view of Seong (U.S. Pub. No. 2017/0205959 A1) as applied to claim 6 above, and further in view of Oda et al. (U.S. Patent No. 8,076,844 B2).
Regarding claim 7, the combination is silent in regard to depths of the voids are different from each other.

Alternatively, it would have been obvious because the modification involves a mere change in shape of the voids or change in size of the voids. Ling explicitly discloses that modifying the shape of 311/312 and altering the heights of the walls along extending directions can improve light output. Thus, one of ordinary skill in the art would find it obvious to modify the shape of the voids because such a modification is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the voids is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device). 
Regarding claim 8, the combination is silent in regard to widths of the voids are different from each other.
Oda discloses widths of the voids are different from each other (FIG. 22: 72, see col. 18, line 35, random structure of Oda results in different widths of voids). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Oda such that the voids have different widths so as to improve adhesion with overlying layers (see col. 20, line 33; for example in scenarios in which optical elements 23 and 24 overlie 31 the irregular voids can improve adhesion between 31 and those optical layers).
See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device). 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (Chinese Patent Publication CN 109116631 A) in view of Yu (U.S. Pub. No. 2018/0198093 A1).
Regarding claim 15, the combination is silent in regard to a surface of the optical element facing the light-emitting element is rough or has a specific pattern.
Yu discloses a face of the optical element facing the light-emitting element is rough (FIG. 7: 60, see paragraph 0067). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Yu to the teachings of the combination so as to diffuse light incident on the rough parts thereby improving color washout of the device (see paragraph 0040).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819